UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 09-2534


                 ALFREDO DOMENECH; IVAN SERRANO,
                                       APPELLANTS
                               v.

     CITY OF PHILADELPHIA; JUDITH RUBINO, Individually and in her
   professional capacity as Assistant District Attorney with Defendant City of
     Philadelphia's District Attorney's Office; LEON LUBIEJEWSKI, #743
Individually and in his Professional Capacity as a Detective in Defendant City of
Philadelphia's Police Department; OFFICE OF THE DISTRICT ATTORNEY OF
        PHILADELPHIA; JOHN DOE DETECTIVES 1-3, Individually
      and in their Professional Capacities as Detectives in Defendant City of
                         Philadelphia's Police Department


               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                       District Court No. 2-06-cv-01325
               District Judge: The Honorable R. Barclay Surrick


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               March 11, 2010

           Before: AMBRO, SMITH, and ALDISERT, Circuit Judges

                             (Filed: April 1, 2010)


                              JUDGMENT ORDER


SMITH, Circuit Judge.

                                       1
      In 1988, Alfredo Domenech and Ivan Serrano were convicted by a

Philadelphia jury of murdering Juan Martinez. Although their convictions were

affirmed on direct appeal, their petitions for state collateral relief succeeded, and a

new trial was granted in 2005. After the Philadelphia District Attorney decided

not to retry the case, Domenech and Serrano filed this civil rights action in the

United States District Court for the Eastern District of Pennsylvania. They alleged

that the City of Philadelphia and various employees of the City’s Police

Department violated their constitutional rights by, inter alia, withholding

exculpatory evidence and maliciously prosecuting them for murder. After

discovery closed, the City defendants successfully moved for summary judgment.

Domenech and Serrano appeal, arguing that the District Court erred because it

failed to apply the proper standard for ruling on a motion for summary judgment

under Federal Rule of Civil Procedure 56.

      “We exercise plenary review over the District Court’s grant of summary

judgment” and “apply the same standard that the District Court should have

applied.” Shuman ex rel Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141, 146 (3d

Cir. 2005) (internal citations omitted). After a review of the briefs and the record,

including the District Court’s thorough Memorandum, we find no error in the

District Court’s application of Rule 56. Accordingly, it is now hereby

ADJUDGED and ORDERED that the judgment of the District Court entered April

                                           2
23, 2009, be and the same is hereby AFFIRMED. All of the above in accordance

with the opinion of this Court. Costs taxed against the Appellants.

                                      By the Court:

                                      /s/ D. Brooks Smith
                                      U.S. Circuit Judge

Date: April 1, 2010




                                         3